Citation Nr: 1451618	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, including secondary to PTSD.

2. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1983. This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2006 rating decision issued by the Regional Office (RO) in Houston, Texas.

During pendency of this case, a January 2010 RO rating decision granted a claim then on appeal for service connection for bilateral hearing loss, and accordingly that issue is not before the Board.

This case was reviewed and processed through the Veterans Benefits Management System (VBMS) electronic records depository. The Virtual VA records database contains additional documentation that is are either irrelevant to this appeal or duplicative of the VBMS file. 

Previously by July 2012 RO rating decision, the AOJ deferred adjudicative determination on several claims referenced therein, those of entitlement to service connection for skin irritation rash (previously rated as skin fungus); low back strain; headaches and dizziness; urinary bladder disorder (also claimed as bladder obstruction); abdominal pain, diarrhea and vomiting; gall bladder condition. Also deferred was a decision upon claims for increased evaluation for residuals, injury, right eye. However, no actual decision on the foregoing claims has been forthcoming based on the available record. Therefore, these matters are hereby referred back to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The reopened claim for service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1. A January 1984 RO rating decision denied the Veteran's original claim for service connection for hypertension, and the Veteran did not appeal therefrom.

2. Since issuance of the January 1984 rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim.

3. The criteria for a 100 percent evaluation for PTSD is met.


CONCLUSIONS OF LAW

1. The January 1984 rating decision which denied the Veteran's petition to reopen service connection for hypertension became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2014).

2. New and material evidence has been received to reopen the Veteran's previously denied claim of service connection for hypertension. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria are met for a 100 percent evaluation for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

In sum, the record reflects that the facts pertinent to the claim being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.

New and Material

By rating decision of January 1984, the RO previously considered and denied the Veteran's claim for service connection for hypertension, finding that there was no evidence of hypertension diagnosed and no causal connection therein to the Veteran's active military service. The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period. Therefore, this decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201.  When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

VA outpatient treatment records show a diagnosis of hypertension and a February 1993 private hospitalization record from Baptist Memorial Hospital indicates a finding of "borderline to mid hypertension," thereby evidence of continuity of symptomatology since service for hypertension, a recognized chronic disease under 38 C.F.R. § 3.309(a), and therefore also providing "new and material" evidence to substantiate the claim. Either aforementioned source of evidence is sufficient for reopening purposes; moreover, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim general is "low." 38 C.F.R. § 3.156(a). See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
The claim for service connection for hypertension is thus reopened.

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. 
§ 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

VA Compensation and Pension examinations from September 2006 to February 2014 show trouble sleeping, irritability, particularly when driving, problems with concentration, heightened startle response, difficulty expressing feelings in relationships, flashbacks initiated by road rage, no hope for the future, and difficulty with work and relationships.  Mood swings were present with a great deal of depression. In 2007, the Veteran endorsed "seeing things" with hallucinations of war occurrences.  He complained of difficulty sometimes with complex tasks such as filling out forms and his memory continued to decline. Memory was impaired and the degree was moderate, with problems with retention of highly learned material, and forgetting to complete tasks. He said he liked a state of isolation, and the more room he had between himself and others the better. He also did a lot of perimeter duty, checking the doors, locks, windows repeatedly, getting up at night and doing that despite having checked the locks before. He said that all of children were grown and that anything in terms of the relationship with his children was always difficult. It was hard to get close to people. He did not trust people so he had a very, very difficult time. He complained that he sometimes forgot names, such as his grandchildren.  There were thoughts of death and he reported that suicidal and homicidal thoughts were regular and as he put it they came easily. GAF scores ranged from 60 to 45.  Examiners stated that the Veteran's difficulties in most major areas of functioning were quite profound and prognosis was very guarded.  He was confused by very simple daily ordinary activities on a regular basis. The Veteran had an extremely high level of education and was unable to use it so it was particularly striking. 

The Veteran was considered to have had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. He described getting confused and forgetting the names of his kids and grandchildren occasionally. He had not worked since 2006. The Veteran experienced characteristic symptoms of PTSD including recurrent intrusive memories, recurrent distressing dreams, dissociative reactions, intense or prolonged psychological distress at exposure to internal or external cues, marked physiological reactions at trauma cue, avoidance of distressing thoughts and memories, altered cognition and mood around the traumatic event, persistent and exaggerated negative beliefs or expectations about self, persistent distorted cognitions, persistent negative mood state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, irritable behavior and anger outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, concentration problems, sleep disturbance, depressed mood, markedly diminished interest and please, reduced appetite and weight, insomnia, psychomotor agitation, fatigue and loss of energy, worthlessness and guilt, diminished ability to think and concentrate, recurrent thoughts of death and suicidal ideation, and constantly and ritualistically changing clothes and cleaning himself. 

Examiners noted that the Veteran's symptoms had a great impact on him socially. His irritability, anger and extremely low tolerance for social interaction made most social interactions and work settings unmanageable for him. He had been hospitalized three to four times but none since his 2007. He reported daily nightmares and frequent flashbacks. He experienced loss of energy that was sudden and required him to take short naps each day. He had obsessional rituals around cleanliness that had existed since leaving the service. He also had periods of great neglect of his hygiene that occurred a couple of times a month and were in stark contrast to his more typical obsessive cleanliness. He had sense of worthlessness and meaninglessness about life. He had cultivated a reclusive life to avoid getting too anxious from being around triggers, people, etc. He was easily overwhelmed by social interactions and this manifested in increased irritability, anger, and social withdrawal and increased self-criticism, and suicidal thinking. 

The Board finds that the totality of the evidence supports an evaluation of 100 percent for PTSD for the entire appeal period.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal to this extent is granted.

A 100 percent evaluation for PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

On the reopened claim for service connection for hypertension, the Board sees fit to request a VA medical examination regarding the etiology of the condition claimed, and whether it is due to service and/or service-connected PTSD. Moreover,                 the Veteran should receive appropriate VCAA notice correspondence address the requirements for a claim premised on a theory of secondary service connection.

Accordingly, this claim is REMANDED for the following action:

1. Prior to further consideration of the claim for hypertension, send the Veteran another VCAA letter             in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A, and all other applicable legal precedent, that includes explanation of the criteria to establish service connection as secondary to service-connected PTSD, pursuant to 38 C.F.R. § 3.310.

2. Schedule the Veteran for a VA examination.                   The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.     All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then provide a diagnosis confirming the presence of hypertension. The examiner must then provide the following opinions: 1) is it at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to or had onset during the Veteran's active military service, including as the result of presumed exposure to Agent Orange from Vietnam service; 2) is it at least as likely as not                     (50 percent or greater probability) that hypertension first manifested to a compensable degree within one year of separation from military service in October 1983; 3) is it at least as likely as not (50 percent or greater probability) that hypertension was initially caused by service-connected PTSD; and 4) is it at least as likely as not (a 50 percent or greater probability) that hypertension was aggravated, or permanently worsened, by service-connected PTSD. 

The examiner should include in the examination report an explanation for each opinion expressed.

3. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268   (1998).
4. Readjudicate the claim on appeal for service connection for hypertension, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before   the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


